Citation Nr: 0600581	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-27 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for degenerative disc 
disease including herniated nucleus pulposus; degenerative 
joint disease; and lumbosacral paravertebral fibromyositis 
(currently rated as painful limitation of motion, 40 percent 
disabling, and as radiculopathy, right leg, associated with 
herniated nucleus pulposus, low back syndrome fibromyositis 
lumbosacral paravertebral muscles, 20 percent disabling) 
prior to September 23, 2002, and after September 23, 2002.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.

This appeal is from May 1997 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico, Regional Office (RO).  These are initial 
and subsequent rating actions taken to prosecute the 
veteran's December 1996 claim for an increased rating.

When the veteran filed the increased rating claim in December 
1996 that gives rise to this appeal, his low back disability 
was referred to as "low back syndrome fibromyositis 
lumbosacral paravertebral muscles."  In May 1997, the RO 
incorporated herniated nucleus pulposus (HNP) into the 
diagnostic terminology and increased the disability rating 
from 10 percent for myositis to 40 percent, rated as 
intervertebral disc syndrome.  

In December 2004, while in remand status, the RO re-rated the 
veteran's low back conditions as two separate disabilities, 
as noted in issue one on the title page.  The rating history 
of the veteran's disability, the rating actions taken since 
the December 1996 claim, and the medical diagnoses of record 
reveal that all of the pathologies stated above comprise the 
veteran's service-connected disability, and both disabilities 
named in the December 2004 rating action are subject to the 
Board's jurisdiction in this appeal.  The Board's de novo 
review of the matter on appeal is not constrained by the 
diagnostic terminology, diagnostic codes, or percentage 
ratings the RO assigned.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to and since September 23, 2002, the veteran's 
degenerative disc disease with HNP, degenerative joint 
disease, and lumbosacral paravertebral myositis presented 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, other neurological findings appropriate to 
the site of L5-S1 HNP and to L4-L5 disc disease including 
diminished response to pinprick and to smooth sensation, with 
frequency more nearly approximating little intermittent 
relief than intermittent relief.

2.  From September 23, 2002, to the present, the veteran has 
not reported incapacitating episodes of intervertebral disc 
symptoms requiring physician-ordered bed rest.

3.  From September 23, 2002, to the present the veteran has 
had all of the symptoms present prior to September 23, 2002; 
with painful flexion to 20 degrees and with severe 
paravertebral muscle spasm.

4.  From September 23, 2002, to the present, the veteran has 
had no more than moderate sciatic sensory impairment.

5.  The veteran's only service-connected disability other 
than his low back is a scar rated noncompensably disabling.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent rating for 
degenerative disc disease including herniated nucleus 
pulposus; degenerative joint disease; and lumbosacral 
paravertebral fibromyositis prior to September 23, 2002, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2003).

2.  The schedular criteria for a 40 percent rating but no 
higher for limited and painful motion of the lumbar spine was 
met prior to, on, and after September 23, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5292, 5021-5292 (1996 & 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (2005).

3.  Separate ratings for limitation of motion or painful 
motion of the lumbosacral spine due to intervertebral disc 
syndrome, due to degenerative joint disease, and due to 
lumbosacral paravertebral myositis are precluded as 
pyramiding of ratings for limitation of motion.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.14 (2005).

4.  The schedular criteria for a 20 percent rating but no 
higher for moderate sciatic neuralgia are met prior to, on, 
and after September 23, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8720 (2005).

5.  The combination of a 40 percent rating, a 20 percent 
rating, and a 0 percent rating is 50 percent.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.25 (2005).

6.  The September 2002 and September 2003 amendments of 
38 C.F.R. § 4.71a as it pertains to rating disease or injury 
of the spine constitutes a readjustment of the VA rating 
schedule under the authorizing statute.  38 U.S.C.A. § 1155 
(West 2002).

7.  Application of the amendment of Diagnostic Code 5293 
effective September 23, 2002, or of the separate neurologic 
and orthopedic ratings alternative provided by that amendment 
and by the General Formula for Diseases and Injuries of the 
Spine effective September 26, 2003, would, upon 
implementation of the 60 percent rating ordered in this 
decision, result in legally prohibited reduction of the 
veteran's compensation in effect on the dates of those 
amendments.  38 U.S.C.A. § 1155 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran's claim predated enactment of the VCAA.  VA did 
not notify the veteran of information and evidence necessary 
to substantiate his claim prior to the May 1997 rating action 
from which he appeals.  He did, however, submit medical with 
his claim to substantiate his assertion of increased severity 
of his low back condition.  A statement of the case (SOC) of 
August 1997 and a supplemental statement of the case (SSOC) 
of January 1999 provided the laws and regulations governing 
the claim, and thus informed the veteran of the evidence 
necessary to substantiate his claim.  An October 1999 remand 
by the Board of Veterans' Appeals further articulated the 
evidence necessary and the extent of VA's duty to obtain 
certain evidence through examination of the veteran.

In letters of February 2002, October 2003, and March 2004, VA 
implemented the notice requirements of the VCAA, 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), informing 
the veteran of the information and evidence necessary to 
substantiate his claim and of his right to VA assistance and 
of his and VA's respective burdens in producing information 
and evidence.  The October 2003 letter requested the veteran 
to submit any additional evidence, and it advised him that he 
was ultimately responsible for the submission of all evidence 
other than federal records.  The March 2004 letter explicitly 
requested him to submit any evidence in his possession 
currently.  VA has discharged its notice duties under the 
VCAA.

VA has obtained all federal evidence of which it had notice 
and all private evidence of which he had notice and 
authorization to obtain.  There has been no failure to obtain 
evidence of which VA must notify the veteran.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).  VA 
has examined the veteran three times in conjunction with this 
claim and obtained medical opinions as necessary.  38 C.F.R. 
§ 3.159(c)(4) (2005).  VA has discharged its assistance 
duties under the VCAA.

II.  Increased Rating

The veteran is currently rated 40 percent disabled by painful 
limitation of motion [of the lumbar spine], rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5238, effective 
December 18, 1996, and 20 percent disabled under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 for radiculopathy of the right 
leg, associated with HNP, low back syndrome, fibromyositis, 
lumbosacral paravertebral muscles.  When the veteran filed 
his claim in December 1996, he was rated 40 percent disabled 
by low back syndrome, fibromyositis, lumbosacral, 
paravertebral muscles under 38 C.F.R. § 4.71a, Diagnostic 
Code 5021.  The rating decision from which he appealed found 
that HNP is secondary to the service-connected conditions and 
redesignated the disability as herniated nucleus pulposus; 
low back syndrome, fibromyositis, lumbosacral, paravertebral 
muscles under 38 C.F.R. § 71a, Diagnostic Code 5293.  

In March 1997, the RO obtained a VA medical opinion in 
response to the question whether herniated nucleus pulposus 
and degenerative joint disease of the lumbar spine were 
natural progressions of the then-service-connected disorders.  
The responding medical opinion was that both HNP and 
degenerative joint disease were the natural progress of the 
veteran's disability.  The May 1997 rating decision noted 
that the RO had obtained the VA medical opinion, but omitted 
to include lumbosacral degenerative joint disease when 
amending the diagnostic terminology for the veteran's 
disability to include HNP.  This was a patent oversight.  The 
Board includes lumbosacral degenerative joint disease in the 
veteran's service-connected low back pathology.

In December 2004, the RO determined that the symptomatology 
of the veteran's service-connected conditions are more 
precisely and more advantageously rated as separate 
orthopedic and neurologic disorders, with the resulting 
current ratings.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA amended the regulations for rating spinal disabilities 
twice during the pendency of this appeal.  An amendment of 
the rating criteria for intervertebral disc syndrome became 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)) [hereinafter 2002 amendment].  Effective 
September 26, 2003, VA amended all of the remaining rating 
criteria for diseases and injuries of the spine, promulgating 
a general formula for rating diseases and injuries of the 
spine, new diagnostic codes and names, and incorporating the 
2002 changes to the criteria for intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) and 69 
Fed. Reg. 32449 (June 10, 2004) (technical corrections) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
4243 (2005)) [hereinafter 2003 amendment].

The amended rating criteria apply to rating the veteran's 
disability only from and after the effective date of the 
amendments, unless they have a genuinely retroactive effect.  
If the new regulation has only prospective effect, as here 
where the change in rating criteria affect only prospective 
payment of compensation, application of the new rule cannot 
be avoided just because it is unfavorable to the claimant.  
VAOPGCPREC 7-2003,  8 ("The Karnas rule would . . . 
improperly prohibit VA from applying certain statutes and 
regulations that may be unfavorable to claimants even though 
such laws would govern under Supreme Court precedent because 
they do not have retroactive effects."); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) overruling in 
pertinent part Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has not amended other regulations and diagnostic codes 
pertinent to this claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (traumatic arthritis), Diagnostic 
Code 5003 (degenerative arthritis), 4.124a, Diagnostic Code 
8520 (sciatic nerve) (2005).

All of the diagnostic codes pertinent to this case are in the 
annual editions of 38 C.F.R. § 4.71a unless otherwise noted.  
Subsequent reference to diagnostic codes is to that section 
in the edition identified, unless otherwise noted.

Traumatic arthritis is rated as degenerative arthritis.  
Diagnostic Code 5010 (2005).  Degenerative arthritis 
established by x ray findings will be rated on the basis of 
limitation of motion of the affected part under the 
appropriate diagnostic code for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, the joint is rated 10 percent for limitation 
of motion confirmed by such objective findings as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 (2005).

Prior to the 2002 amendment, Diagnostic Code 5293 provided 
compensable ratings for intervertebral disc syndrome (IDS) 
ranging from 10 to a maximum 60 percent depending on 
severity, with a 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
on motion and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc, little intermittent relief.  A 40 percent 
rating required severe IDS; recurring attacks, with 
intermittent relief.  A 20 percent rating required moderate 
IDS; recurring attacks.  Mild IDS obtained a 10 percent 
rating, and postoperative, cured IDS obtained a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

Prior to the 2003 amendments, other diagnostic codes 
potentially applicable to the veteran's degenerative disc 
disease with arthritis were as follows:

Diagnostic Code 5021 (myositis), rated for limitation of 
motion, would apply Diagnostic Code 5292 (2003), which 
provided a 40 percent evaluation, the highest available under 
this code, required severe limitation of motion.  A 20 
percent evaluation required moderate limitation of motion.  
Slight limitation of motion of the lumbar segment of the 
spine warranted a 10 percent evaluation.

Diagnostic Code 5295 (2003), provided a 40 percent evaluation 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, and positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or 
irregularity of the joint space; or for some of these 
manifestations if there was also abnormal mobility on forced 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 10 percent evaluation would be assigned 
with characteristic pain on motion.  A noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only.

Diagnostic Code 5286 (2002), complete bony fixation 
(ankylosis) of the spine, allowed either a 60 or 100 percent 
rating, depending on severity and whether ankylosis was 
favorable or unfavorable.  Evidence of fracture of the 
vertebra permitted a 60 or 100 rating under old Diagnostic 
Code 5285 depending on severity.  Diagnostic Code 5289, 
ankylosis of the lumbar spine would have permitted a 40 or 50 
percent rating depending on whether ankylosis was favorable 
or unfavorable.  These Codes are inapplicable to the instant 
claim, as the record, which includes X-ray results, does not 
disclose vertebral fracture or ankylosis.

As amended effective September 2002, the rating criteria for 
IDS were as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months, 60 percent.

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months, 40 percent.

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months, 20 percent.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months, 10 percent.

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

Diagnostic Code 5293 (2003).

The complete September 2003 revision of the rating criteria 
for the spine, including amended diagnostic code numbers and 
the June 2004 technical correction, provides as follows.

General Rating Formula for Diseases and 
Injuries of the Spine

(For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes):
With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine, 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine, 50 percent

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine, 40 percent
Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine, 30 percent
Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis, 20 percent
Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height, 10 percent
Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.
Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.
Note (4): Round each range of motion 
measurement to the nearest five degrees.
[[Page 51457]]
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental 
instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003)
5243 Intervertebral disc syndrome



Formula for Rating IDS Based on 
Incapacitating Episodes

* * * [text unchanged by September 2003 
spine amendments] * * *

Note (1): For purposes of evaluations under diagnostic code 
5241, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and

A private June 1996 treatment record noted the veteran's 
complaint of pain radiating into the right leg.  The July 
1996 report of computed tomography (CT) of the lumbosacral 
spine showed degenerative disc and joint changes, included 
HNP, as interpreted in a private October 1996 report of Dr. 
Martinez.  Dr. Martinez diagnosed decreased active range of 
lumbar motion in all plains, paralumbar muscle spasm, 
decreased plantar flexion of the foot and toe in the right 
foot, and posture consistent with sciatic scoliosis, 
diminished right foot sensation, diminished right ankle jerk, 
and positive tests for right lower extremity radiculopathy.  
He diagnosed chronic right radiculopathy, herniated disk at 
L5-S1, disk degeneration at L4-L5 and L5-S1, and chronic low 
back pain.

VA examination in March 1997 noted the veteran's report of 
acute, severe low back pain about three times a year lasting 
several days, for which the veteran took to bed for three to 
five days.  The examiner noted the HNP by CT scan and the 
veteran's complaints of low back pain and right leg 
radiation.  The examiner found lumbar flexion of 20 degrees, 
extension to 10 degrees, left and right extension both to 20 
degrees, and left and right rotation both to 20 degrees, with 
exquisite pain objectively on all movement of the lumbar 
spine.  Muscle strength and knee and ankle jerks were normal; 
straight leg raising was positive.  The diagnoses were low 
back pain with fibromyositis, L3-L4, L4-L5 bulging discs, and 
L5-S1 HNP with degenerative joint disease by July 1996 CT 
scan.

VA examination in March 2002 noted the veteran's complaints 
of pressure-like pain in his low back with occasional sharp 
pain, and radiation into the right leg to the calf.  Lumbar 
range of motion was diminished in all planes, and all motions 
were painful.  There were severe spasms of the lumbar 
paravertebral muscles, but no muscle atrophy.  The veteran 
could stand and walk on toes and heels; plantar reflex was 
diminished bilaterally and Achilles reflex was normal 
bilaterally.  Sensation was intact.  The examiner diagnosed 
severe lumbar myositis, L3-L4 and L4-L5 bulging discs, and 
L5-S1 HNP with degenerative joint disease by July 1996 CT 
scan.

On repeat examination in April 2002, Dr. Martinez again found 
reduced lumbosacral motion in all planes, decreased right 
plantar flexion, trouble standing and walking on the toes of 
the right foot, and decreased right ankle jerks.  He 
diagnosed chronic right S-1 radiculopathy.

On VA examination in February 2004, the veteran reported 
constant low back pain and radiation to the legs to the 
plantar aspect of the feet with occasional loss of balance.  
He reported monthly flare-ups of low back pain that increased 
functional impairment that are undocumented by doctor's 
visits.  There was a VA electronic record of VA emergency 
room visit in January 2004 for low back pain with radiation 
into the right leg treated with intramuscular injection.  The 
examiner noted there were no doctor's certificates ordering 
strict bed rest in the past year.  Examination revealed 
lumbar flexion to 20 degrees, extension to 15 degrees, left 
and right flexion both to 20 degrees and left and right 
rotation both to 20 degrees.  Neurologically, there was 
diminished sensation to pin prick and to smooth stimulus in 
the right L4-L5 dermatomes of the foot.  There was no muscle 
atrophy.  There was normal muscle tone and strength in the 
lower extremities.  There were no ankle jerks.  The diagnoses 
were L5-S1 HNP with low back syndrome with fibromyositis and 
lumbosacral paravertebral myositis; chronic right S1 lumbar 
radiculopathy by medical certificate of April 2002 
examination of Dr. Martinez; straightening of the lumbar 
lordosis, lumbar degenerative joint disease, degenerative 
disc disease by October 2003 VA CT scan of the lumbar spine.



A.  Evidence in Context of Pre-September 2002 Regulations

The veteran's reports of symptoms and functional impairments 
are credible as consistent with the pathology shown on 
private and VA examinations.  The time between examinations 
is too great to conclude from the variability of clinical 
presentation whether the veteran has intermittent relief or 
has little intermittent relief.  The majority of examination 
reports show the veteran to be symptomatic.  In light of the 
presence of most of the elements of a 60 percent rating on 
most of the examinations reports and the veteran's reports to 
the examiners the evidence is at least in equipoise on the 
material question whether the disability picture more nearly 
approximates the criteria for the higher rating.  Giving the 
veteran the benefit of the doubt, the disability should be 
rated as for the next higher rating.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.7 (2005).  The next higher rating 
for intervertebral disc syndrome is 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  The veteran is 
entitled to a 60 percent disability rating for degenerative 
disc disease including herniated nucleus pulposus; 
degenerative joint disease; and lumbosacral paravertebral 
fibromyositis rated as intervertebral disc syndrome.

Whereas a 60 percent rating for intervertebral disc syndrome 
comprises compensation for limitation of motion, muscle 
spasm, and neurologic effects, those impairments cannot also 
be rated under other diagnostic codes without pyramiding, 
i.e., compensating the veteran twice for the same disability.  
See 38 C.F.R. § 4.14 (2005).  To rate any of the 
manifestations of the disability rated 60 percent disabling 
under Diagnostic Code 5293 would require excluding that 
symptoms or manifestation from the rating under Diagnostic 
Code 5293 and reducing the rating accordingly.  Doing such, 
no other orthopedic diagnostic code among those noted above 
affords a higher rating.

The RO afforded the veteran separate ratings for the 
orthopedic and the neurologic aspects of his disability 
effective from the effective date of the regulatory amendment 
explicitly instructing consideration of such separate 
orthopedic and neurologic ratings.  In fact, nothing in the 
VA rating schedule precluding making such separate ratings 
prior to the amendment, see Bierman v. Brown, 6 Vet. App. 125 
(1994), providing it was done without pyramiding.

The neurologic evidence would permit separate rating for 
orthopedic and neurologic impairments resulting from the 
veteran's degenerative disc disease including herniated 
nucleus pulposus; degenerative joint disease; and lumbosacral 
paravertebral fibromyositis, with the resulting 40 percent 
orthopedic rating for limitation of motion, Diagnostic Code 
5292 in consideration of pain and painful motion, 38 C.F.R. 
§ 4.40, 4.45, 4.59, and by excluding the neurologic symptoms 
and impairment.  Without evidence of muscle atrophy, loss of 
muscle strength, or other evidence of moderately severe or 
severe neural pathology, there is no basis for a rating 
greater than 20 percent for the sensory impairment and 
diminished reflexes in the right leg.  Under the regulations 
in effect prior to the September 2002 and September 2003 
amendments, the veteran would be more highly compensated with 
a single 60 percent disability rating than with the 50 
percent combined rating that results from combining a 40 
percent with a 20 percent rating using VA's table for 
combining ratings.  See 38 C.F.R. § 4.25 (2005).  
Consequently, the 60 percent rating under 5293 is the best 
possible result obtainable when the regulations prior to the 
September 2002 and September 2003 are applied to the evidence 
of record.

B.  Evidence in Context of September 2002 and September 2003 
Amendments

Under the September 2002 amendments to the intervertebral 
disc syndrome rating criteria, the veteran cannot obtain as 
high a rating for incapacitating episodes as for the 
orthopedic and neurologic manifestations rated separately.  
First, there is no documentation of incapacitating episodes 
with physician-ordered bed rest.  Second, even if the veteran 
were rated based on his report to the March 1997 VA examiner, 
the most severe frequency and duration he has reported, the 
rating would be 20 percent for less than four cumulative 
weeks of incapacitation.  Diagnostic Code 5293 (2003).

Rating the orthopedic and neurologic manifestations 
separately obtains the same effect under the orthopedic 
regulations in effect prior to and beginning with the 
September 2003 amendments.  The veteran's limitation of 
motion alone would obtain a 40 percent rating as severe.  
Diagnostic Code 5292 (2003).  Whereas that is the maximum 
rating for limitation of motion, no higher rating may be 
afforded under that diagnostic code except on an 
extraschedular basis.  Spencer v. West, 13 Vet. App. 376, 382 
(2000) (veteran with wrist disability rated 10 percent under 
Diagnostic Code 5215 cannot obtain higher rating despite 
functional impairment due to pain).  The same result would be 
reached if the veteran were rated for the myositis based on 
functionally limiting muscle pain, because myositis is rated 
for limitation of motion.  The same result would obtain if 
rated for lumbosacral strain, Diagnostic Code 5295 (2003).

Under the September 2003 amendments, application of the 
amended formula for rating spine diseases and injuries would 
also limit the orthopedic rating to 40 percent.  The veteran 
does not have ankylosis of the spine, i.e., it is not in a 
fixed position, consequently, the rating higher than 40 
percent are not applicable.  Forty percent is the highest 
rating for his lumbosacral orthopedic impairment based 
consideration of lumbar motion with pain on the evidence of 
record and the diagnostic codes applicable.  Spencer, 13 Vet. 
App. at 382.

The rating criteria for sciatic nerve pathology have not 
changed during the pendency of this claim.  The veteran's 
right radiculopathy is ratable at 20 percent for the reasons 
discussed above.  38 C.F.R. § 4.124a, Diagnostic Code 8720 
(2005).

The combined orthopedic and neurologic ratings under the 
September 2003 amendments afford the veteran a 50 percent 
rating.  38 C.F.R. § 4.25 (2005).  This is a higher rating 
for the veteran's disability rated as intervertebral disc 
syndrome based on incapacitating episodes.  Under the 
September 2002 and September 2003 amendments, the 50 percent 
rating is correct.

The statute that authorizes and mandates the VA schedule for 
rating disabilities provides, in pertinent part, as follows:

The Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  However, in 
no event shall such a readjustment in the 
rating schedule cause a veteran's 
disability rating in effect on the 
effective date of the readjustment to be 
reduced unless an improvement in the 
veteran's disability is shown to have 
occurred.

38 U.S.C.A. § 1155 (West 2002).

The terms "readjust" and "readjustment" are not defined in 
title 38, United States Code.  For purposes of this decision, 
the amendments to the rating schedule under review here are 
readjustments, because they create percentage increments for 
disabilities that did not previously exist, they create 
rating criteria that did not previously exist, they create 
diagnostic codes that did not previously exist, and they 
create diagnostic nomenclature not previously in the rating 
schedule.  This, in effect, would impose new standards on the 
veteran with respect to a rating that had already been 
determined and would lower the veteran's level of 
compensation for his disorder without a showing of 
improvement.  Consequently, the quoted statute applies to 
this case.

The evidence does not show improvement in the veteran's 
disability subsequent to either date of readjustment of the 
rating schedule pertinent to this case.  The February 2004 
examination gives an impression of worsening, or, certainly, 
no improvement.

Without preempting the jurisdiction of the RO to assign 
effective dates in the first instance, it is sufficiently 
certain for the purpose of this decision that the effective 
date of the 60 percent rating this decision will award under 
Diagnostic Code 5293 (2002) will predate September 23, 2002, 
the effective date of the substantive amendment of the rating 
criteria for IDS.  See 38 C.F.R. § 3.400(o) (2005) (effective 
dates of increased ratings).  Thus, the 60 percent rating 
will be "in effect on the effective date of the 
readjustment."  38 U.S.C.A. § 1155 (West 2002).

Whereas the rule in Kuzma as VA General Counsel interprets 
it, and the statutory rule appear to compel different results 
in this case, this decision will apply the rule more 
favorable to the veteran because to do otherwise would have a 
retroactive effect if applied to his claim.  Consequently, 
the 60 percent rating awarded under the rating criteria in 
effect when the veteran filed his claim must persist until a 
future adjudication determines on new evidence that the 
veteran's disability has improved.  38 U.S.C.A. § 1155.

As a last point, Dr. Martinez reported the veteran to be 
totally disabled.  He reiterated that opinion in April 2002.  
The veteran told the February 2004 VA examiner he was 
employed full time.  This raises two questions.  One is 
whether the facts establish a basis for extraschedular rating 
of the service-connected disability, the other whether the 
facts establish a basis for a total rating based on 
individual unemployability.  The former is addressed here, 
the latter int the remand below.

Extraschedular rating is prescribed when the rating schedule 
is inadequate to compensate for the degree of disability 
caused by a service-connected condition.  The governing norms 
for such extraordinary circumstances are marked interference 
with employment or frequent hospitalization such as to make 
it impractical to apply the VA rating schedule.  See 
38 C.F.R. § 3.321(b)(1) (2005).  The evidence does not show 
either of these conditions.  The veteran's report of 30 days 
lost from work in past year presents the question whether 
that is evidence of marked interference with employment that 
renders application of the rating schedule impractical and 
warrants submission of the case to a VA officer authorized by 
regulation to award an extraschedular rating.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); VAOPGCPREC 6-96 (Board not 
authorized to award extraschedular rating in the first 
instance, but shall remand for such consideration if facts of 
a case so warrant).  

The term "marked interference with employment" is not 
defined in the regulation.  Id.  It is reasonable, however, 
to conclude that there is not marked interference with 
employment if a claimant is unemployed, or if the amount of 
interference with employment is less than an amount for which 
the rating schedule explicitly provides.  The rating criteria 
for intervertebral disc syndrome provides for as much as six 
weeks cumulatively in a 12-month period.  Nothing in the 
evidence of record suggests marked interference with 
employment or other basis to remand the case for 
consideration of extraschedular rating of the veteran's 
degenerative disc disease including herniated nucleus 
pulposus; degenerative joint disease; and lumbosacral 
paravertebral fibromyositis.


ORDER

A 60 percent schedular rating for degenerative disc disease 
including herniated nucleus pulposus; degenerative joint 
disease; and lumbosacral paravertebral fibromyositis is 
granted, subject to the regulations governing payment of 
monetary benefits.


REMAND

The evidence of record clearly raises the question of 
entitlement to a total disability rating based on individual 
unemployability due to service connected degenerative disc 
disease including herniated nucleus pulposus; degenerative 
joint disease; and lumbosacral paravertebral fibromyositis.  
A private physician opined in October 1996 and in April 2004 
that the veteran's disability prevented and would continue to 
prevent gainful employment of any type, noting in the former 
opinion that the veteran could not do even sedentary work.  
In the latter, he reported the veteran could not resume work, 
from which unemployment is reasonably inferred.  The February 
2004 VA examiner noted the veteran's report of employment.

The RO clearly acknowledged Dr. Martinez's first opinion, 
because it solicited a VA medical opinion.  The March 1997 VA 
examiner responded directly that he disagreed with Dr. 
Martinez.  The VA examiner felt the veteran could do 
sedentary work.  The opinion is not informative whether the 
veteran could achieve substantially gainful sedentary 
employment.

The RO disregarded the opinions as they bore on the obvious 
question of entitlement to TDIU under 38 C.F.R. § 4.16, and 
limited its adjudication to the question of entitlement to 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Entitlement to these benefits is based on different 
standards.  VAOPGCPREC 6-96.  TDIU is an included issue in an 
increased rating claim, and adjudication of entitlement to an 
extraschedular rating does not substitute for adjudication of 
entitlement to TDIU.

VA has not provided the veteran a TDIU claim form, which is 
used to elicit factual information pertinent to adjudicating 
entitlement to TDIU.  The conflicting evidence of record 
about the veteran's employment status, including whether his 
employment, if any, is substantially gainful, is a question 
of fact to resolve with appropriate development.  A TDIU 
issue an inferred element of an IR claim when the evidence 
warrants it, VAOPGCPREC 6-96, as it does here. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

?	Provide the veteran notice tailored 
to establishing entitlement to TDIU, 
including provision of the 
appropriate VA form.

2.  If there is no evidence of current 
substantially gainful employment, 
schedule the veteran for a VA general 
medical examination.  Provide the 
examiner with the claims file.  The 
examiner shall review the claims file.

?	The examiner shall provide a report 
of the examination findings and an 
opinion based on the examination and 
the examiner's review of the claims 
file whether service-connected 
disabilities prevent the veteran 
from employment.  If the examiner 
concludes the veteran is employable, 
the examiner is to comment on the 
type of work the veteran can do 
generally, i.e., strenuous versus 
sedentary, standing only, sitting 
only, and similar aspects about 
which examination can reasonably be 
expected to inform the examiner.

3.  Adjudicate entitlement to TDIU.  If 
the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


